Citation Nr: 1234683	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-16 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1964 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.  

In April 2009, the Veteran testified before a Decision Review Officer in Wichita, Kansas.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims file does not contain an adequate VA clinical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 38 C.F.R. § 3.159(c)(4).  

The Veteran underwent a VA examination in January 2008.  The examination report reflects that the Veteran reported that he had experienced a low level of depressive symptoms since his return from Vietnam, but "has only recently sought treatment for this disorder".  The examiner stated that "[r]elying on his statements regarding the onset of depressive symptoms, it seems as likely as not that his Major Depressive disorder can be related to his military service."  The report is negative for any mention of the Veteran's private clinical records with regard to depression.

The Veteran underwent another VA examination in February 2010, with the same provider as that in January 2008.  The January 2008 and February 2010 VA examination reports do not reflect that the examiner considered the numerous private clinical records and the Social Security Administration (SSA) records.  The examination report reflects that the examiner found that the Veteran "tended to over-elaborate his responses", gave a "questionable" account of his use of antidepressant medication, gave a report of taking his medication regularly which "was unlikely", and that he had inconsistency with his report of isolation in the winter time.  Nevertheless, despite the opinion that the Veteran was not totally credible, and without discussion of the clinical records, the examiner found that the Veteran's self-reported history of depressive symptoms "suggest" that they can be regarded as resulting from his service.  

Initially, the Board notes that the Veteran reported to the VA examiner in 2008 that he had only recently sought treatment for depressive symptoms.  This statement is contradicted by the clinical evidence of record.  Private clinical records, dated in July 1988, 20 years earlier, reflect that the Veteran sought follow-up treatment for injuries sustained in a motor vehicle accident.  The examiner noted that "further discussion of the symptomatic measures initiates a [sic] conversations over the past year.  Further questioning reveals that he has been having sleeping problems, his appetite is decreased, and he would not commit suicide because of his family obligations but he had thought about it."  The Veteran was diagnosed with depression.  (The clinical records further reflect that in the past year, the Veteran had numerous medical situations, including having been in a motor vehicle accident (1988), having been kicked by a steer in the left ankle (November 1987), having fractured his pelvis (February 1988), had an inguinal hernia after being kicked in the groin by a steer (February 1988), and had a surgical hernia repair (March 1988).

An April 1993 private clinical record reflects that the Veteran had an episode of chest pain.  It was noted that the Veteran "has been stressed, he is working two jobs and his father is sick at this time."  A subsequent April 1993 record reflects that the Veteran had been hospitalized due to the episode of chest pain.  It was determined that the chest pain was probably not cardiac in origin.  It was further noted that the Veteran "states he feels it is probably stress related as he has been under a significant amount of stress working more jobs than he should, and his father is sick at that this time."

A June 1994 private clinical record reflects that the Veteran "was in to talk about his father today.  He struck me as being somewhat depressed and we talked about depressive symptoms."  It was further noted that the examiner had talked to the Veteran about "setting limits and protecting himself from over stressing.  I have asked him to try to get his father in to a nursing home short-term so that everyone can relax a little.  He is going to keep tabs of how many hours he is working and will continue to talk about this [unreadable].  He did not want to consider antidepressant at this time. . . . "

A December 1994 private clinical record reflects that the Veteran was again seen for depression and had been treated with Paxil and Imipramine.  Additional private clinical records dated in January 1995, February 1995, December 1995, and July 1996 also show that the Veteran was treated for depression, to include the medication Effexor.  Thus, the Veteran's contention in January 2008 that he had only recently sought treatment for depression is less than credible. 

An August 2001 private clinical record from Mercy Family Clinic reflects that the Veteran's energy level was quite poor due to poor sleeping due to his neck pain.  His past medical history was noted to be "anxiety and depression as a result of his multiple previous injuries."  It was noted that he had prior hospitalizations and surgeries for a pelvic fracture, nasal fracture with surgery, concussion, multiple right inguinal herniorrhaphies, ventral herniorrhaphy, left foot fracture, and tonsillectomy and adenoidectomy.  

A September 2001 psychological evaluation report by M. Associates for disability purposes reflects that the Veteran reported depression.  The Veteran described himself as being "overwhelmed by his medical problems as well as the financial stresses on he [sic] and his family.  He has a family history of mood and anxiety problems."  He was diagnosed with pain disorder and physical and psychological factors and major depression.

None of the clinical records noted above reflect continuity of depressive symptoms since service, or due to service; rather than clinical records reflect symptoms related to a sick father, financial problems, employment problems, and physical issues.  The Board acknowledges that the claims file includes a December 2009 statement by Dr. C.B.B. that the Veteran suffers from PTSD and depression related to service; however, Dr. C.B.B. provides no rationale for his opinion.  Moreover, the clinical records from Dr. C.B.B. are entirely negative for any reference to service.  Dr. C.B.B. stated that he has seen the Veteran "since 1984 intermittently."  The earliest clinical record from Dr. C.B.B. is dated in 1987.  Records from treatment from 1984 through 1987 may be useful to the Board in adjudicating the Veteran's claim.


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received mental health/psychiatric treatment, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified records, for each provider identified, to include Dr. C.B.B. of Belmond Medical Center from 1984 through 1987.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  

2.  Thereafter, even if no additional records are obtained, forward the claims file to the previous VA examiner, or an appropriate VA clinician if that examiner is unavailable, and request that the clinician provide a supplemental opinion.  If the clinician determines that an adequate opinion cannot be provided without an examination, schedule the Veteran for an examination.  

The examiner should provide an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability causally related to active service.  The examiner should consider, and indicate that he has considered, the entire claims file, to include this remand, the January 2008 and February 2010 VA examination reports, the private clinical records which note depression and the etiologies for such (to include July 1988, April 20, 1993, April 30, 1993, June 1994, December 1994, January 1995, February 1995, December 1995, July 1996, August 2001, and September 2001 records.). 

Any opinion expressed should be accompanied by a complete rationale.  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


